                     Case 1:20-cr-01696-WJ Document 13 Filed 09/29/20 Page 1 of 1


                                             CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                           Before the Honorable John F. Robbenhaar
                                               Arraignment/Detention Hearing
Case Number:              20cr1696 WJ                             UNITED STATES vs. Atcitty
                                                                                            10:50 a.m./11:01 a.m.
Hearing Date:             9/29/2020                               Time In and Out:
                                                                                            11:02 a.m./11:16 a.m.
Courtroom Deputy:         K. Hernandez de Sepulveda               Digital Recording:        ABQ Zoom
Defendant:                Simeon Atcitty                          Defendant’s Counsel:      Stephen Taylor
AUSA:                     Nicholas Marshall                       Pretrial/Probation:       M. Pirkovic
Interpreter:              N/A
Proceedings
☐     First Appearance by Defendant
☐     Defendant waived appearance at Arraignment
☒     Defendant received a copy of charging document
☒     Defendant questioned re: time to consult with attorney regarding penalties
☒     Defendant waives reading of Indictment
☒     Defendant enters a Not Guilty plea
☒     Motions due by: Monday, October 19, 2020
                                                                                            Discovery Order not entered;
      Parties agree Standing Discovery             Discovery Order previously
☒                                             ☐                                         ☐   parties to confer pursuant to Rule
      Order to be electronically entered           entered
                                                                                            16.1(a) within 14 days
☒     Case assigned to: Chief Judge Johnson
☒     Trial will be scheduled by presiding judge                  ☐ Trial currently set
☒     Defense argues for release; AUSA Marshall argues for detention; court findings
Custody Status
      Defendant remanded to custody of United States
☒     Marshal's Service
☐     Conditions
Other
☒     Defendant waives personal presence at hearing/Court accepts Defendant’s waiver.
